Citation Nr: 1439532	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  10-14 293	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a left knee disability.

2.  Whether new and material evidence has been received to reopen a claim for service connection for diabetes mellitus.

3.  Whether new and material evidence has been received to reopen a claim for service connection for a back disability.

4.  Entitlement to service connection for a back disability.

5.  Whether new and material evidence has been received to reopen a claim for service connection for a right knee disability.

6.  Entitlement to service connection for a right knee disability.

7.  Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL
Veteran 
ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1965 to June 1967. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of August 2009 and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In December 2011, a hearing was held before the undersigned Veterans Law Judge.  The hearing transcript is of record.


FINDINGS OF FACT

1.  A July 2005 rating decision denied service connection for a left knee disability, claimed as secondary to right knee disability, on the basis that service connection was not established for a right knee disability; the decision was not appealed and is now final.

2.  Evidence received since July 2005 does not raise a reasonable possibility of substantiating the claim of service connection for a left knee disability.





3.  A September 2006 rating decision denied service connection for diabetes mellitus on the basis that the Veteran was not exposed to herbicides in service; the decision was not appealed and is now final.

4.  Evidence received since September 2006 does not raise a reasonable possibility of substantiating the claim of service connection for diabetes mellitus.

5.  A July 2005 rating decision denied service connection for a back disability on the basis that there was no nexus between the currently shown back disability and any incident of service; the decision was not appealed and is now final.

6. Evidence received since July 2005 relates to an unestablished fact necessary to substantiate the claim of service connection for a back disability.

7  The current back disability did not have onset in service, degenerative joint disease was not manifest to a compensable degree within the one-year period following separation from service; and the current back disability is unrelated to muscle spasms in service and is otherwise unrelated to an injury, disease, or event in service.

8.  A September 2006 rating decision denied service connection for a right knee disability on the basis that there was no nexus between the currently shown right knee disability and any incident of service; the decision was not appealed and is now final.

9.  Evidence received since September 2006 relates to an unestablished fact necessary to substantiate the claim of service connection for a right knee disability.





10.  The current right knee disability, status post knee replacement did not have onset in service, degenerative joint disease was not manifest to a compensable degree within the one-year period following separation from service; and the current right knee disability is unrelated to twisting injury/sprain in service and is otherwise unrelated to an injury, disease, or event in service.

11.  The Veteran does not have a right shoulder disability that was caused by his period of service; service-connection is not currently in effect for a right knee disability.


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim of service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  The criteria for reopening the claim of entitlement to service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for reopening the claim of entitlement to service connection for a back disability have been met.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

4.  The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

5.  The criteria for reopening the claim of entitlement to service connection for a right knee disability have been met.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a) (2013).



6.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

7.  The criteria for service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In an application to reopen based on new and material evidence, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006). 


The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by letters in April 2009 and in July 2010.  As for the content and timing of the VCAA notice, the notice complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim); of Kent v. Nicholson, 20 Vet. App. 1 (2006) (notice of the elements of a new and material evidence claim); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  

VA has obtained service records, VA records, private medical records, and records from the Social Security Administration.

The Veteran was afforded VA examinations in August 2009, in March 2010, and in  February 2012.  In May 2014, the Board obtained a VHA opinion.  As the examination reports and VHA medical opinion are based on the Veteran's history and the disabilities are described in sufficient detail so that the Board's review of the claims is a fully informed one, the VA examinations and VHA opinion are adequate.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims to Reopen 

Service connection for a left knee disability and for a back disability was denied by the RO in a July 2005 rating decision.  Service connection for diabetes mellitus and a right knee disability was denied in a September 2006 rating decision.  The rating decisions were not appealed and became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2013).

A claim may be reopened and reviewed if "new and material" evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108.

"New" evidence is evidence not previously submitted to agency decision-makers, and "material" evidence is evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material. 

Left Knee

The July 2005 rating decision denied service connection for a left knee disability, claimed as secondary to a right knee disability, on the basis that service connection was not in effect for a right knee disability.  



Since July 2005 medical evidence has been received that associates the current left knee disability with the Veteran's right knee disability.  However, as service connection for a right knee disability remains denied, the evidence added to the record since July 2005 does not does not raise a reasonable possibility of substantiating the claim of service connection for a left knee disability, claimed as secondary to a right knee disability.

Accordingly, new and material evidence to reopen the claim for service connection for a left knee disability has not been received.  The claim is therefore not reopened.

Diabetes Mellitus

The September 2006 rating decision denied service connection for diabetes mellitus, claimed as due to exposure to herbicides during service in Korea.  The basis for that decision was that the presumption of service connection based on exposure to Agent Orange in Korea was limited to the period from April 1968 through August 1971 along the demilitarized zone ("DMZ"), and then only for servicemen attached to one of the units identified by DOD; the Veteran's entire period of service was prior to the identified period and, therefore, service connection based on Agent Orange exposure in Korea was not warranted.

Evidence received since September 2006 consists of private medical records showing current treatment for diabetes mellitus.  The Veteran also testified before the undersigned that he believed he was exposed to herbicides in Korea; these statements are essentially duplicative of written statements of record at the time of the September 2006 rating decision.  The evidence added to the record since September 2006 does not does not raise a reasonable possibility of substantiating the claim of service connection for diabetes mellitus.

Accordingly, new and material evidence to reopen the claim for service connection for a diabetes mellitus has not been received.  The claim is therefore not reopened.



Back Disability 

The July 2005 rating decision denied service connection for a back disability on the basis that there was no nexus between the currently shown back disability and any incident of service.  The decision was not appealed and became final.

The evidence added to the record since July 2005 includes a private physician's statement dated in February 2009 that links the Veteran's current back disability with a documented inservice back injury.  This evidence was not before the RO at the time of the July 2005 rating decision.  As the evidence relates to an  unestablished fact necessary to substantiate the claim, nexus requirement, the claim of service connection for a back disability is reopened.

Right Knee Disability

The September 2006 rating decision denied service connection for a right knee disability on the basis that there was no nexus between the currently shown right knee disability and any incident of service.  The decision was not appealed and became final. 

The evidence added to the record since September 2006 includes a private physician's statement dated in February 2009 that links the Veteran's current right knee disability with a documented inservice right knee injury.  This evidence was not before the RO at the time of the September 2006 rating decision.  As the evidence relates to unestablished fact necessary to substantiate the claim, nexus requirement, the claim of service connection for a right knee disability is reopened.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A.  §§ 1110, 1131 


Generally, to establish entitlement to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so called "nexus" requirement.  All three elements must be proved.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Certain chronic diseases, such as arthritis, are presumed to have been incurred in service, if the condition becomes manifest to a degree of ten percent or more within a one-year presumptive period, following service.  38 U.S.C.A. § 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).

Chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) only apply to a chronic disability enumerated in the regulation listing named chronic diseases in 38 C.F.R. § 3.309(a). 





See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (The continuity of symptomatology avenue to service connection under regulation creating presumption of service connection for chronic diseases manifesting during service and then again at any later date is available only for chronic diseases enumerated in the only regulation listing named chronic diseases. 38C.F.R. §§ 3.303(b), 3.309(a)).

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  As the Veteran did not serve in combat, the provisions of 38 U.S.C.A. § 1154(b) do not apply. 

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible.  Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

Competency is distinguished from the weight and credibility of admissible evidence, which are factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 


If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value.

Back Disability 

The service treatment records show that in September 1965 the Veteran complained of back strain after picking up a rifle.  He was treated for muscle spasms.  On separation examination in May 1967, the spine examination was normal.

After service, in February 1977, private medical records show that the Veteran complained of acute back pain, radiating into the left hip and the left leg, that began four weeks earlier.  He was treated with a facet block that relieved the pain.  In February 1980, after his symptoms returned the Veteran was again treated with facet block.  In February 1982, a myelogram was normal.  In March 1982, the Veteran had surgery for a herniated nucleus pulposus.  In November 1983, history included decompression of the nerve roots at L4, L5, and S1, and CT scan had shown spinal stenosis. 

In April 1987, the Veteran filed a claim for Social Security disability, asserting that he injured his back in the coal mines.  In May 1987, on a medical evaluation in conjunction with the disability claim, the Veteran stated that he had injured his back in December 1979 lifting a steel beam in a coal mine.  The diagnoses were traumatic and degenerative arthritis and disc disease of the lumbosacral spine with three laminectomy and acute and chronic lumbosacral strain.  

In a written statement dated in February 2009, a private physician, M.J.G., M.D., stated that he had treated the Veteran since November 2002; had reviewed the Veteran's service treatment records; and had noted that he was treated for back problems in 1965.  



It was Dr. G.'s opinion that the Veteran's back problems, "more likely than not, originated or at minimum were accelerated due to the injuries he incurred while serving in our military."  Dr. G. reiterated this opinion in a statement dated in November 2011.

A VA examination was conducted in August 2009.  The Veteran reported that he did not receive treatment for his back following service until about 1979 or 80.  He noted that he had worked as a bricklayer for several years after service and then as a laborer in the coal mines.  The diagnosis was mild to moderate degenerative disc disease and mild to moderate degenerative joint disease of the lumbar spine.  It was the VA examiner's opinion that the current back condition was less likely as not caused by or related to the back strain during service, because there was no history to support any significant back injury during service.

In a statement in April 2010, J.R.D., a private physician, stated that after seeing the Veteran and reviewing his past medical and surgical history and his entire military medical record, expressed the opinion that the Veteran's back pain, resulting in three back surgeries  were a direct consequence of injuries sustained during the Veteran's service.

In a statement in November 2011, the Veteran's brother stated that he recalled the Veteran complaining of back pain on the day that their sister died, August 1, 1967, and that the Veteran was unable to attend her funeral due to back pain and right knee pain.

The Veteran testified before the undersigned that he saw his private physician for back pain shortly after service, at around the time of his sister's death.

In November 2011, a pastor who first met and worked with the Veteran in 1973 recalled the Veteran telling him in 1973 that he had injured his back in service.




On VA examination in February 2012, the VA examiner stated that the Veteran's current back condition was due to injury in a coal mine which was treated as Workman's compensation.  

In May 2014, the Board obtained an opinion from a VHA chief of orthopedic surgery.  After reviewing the Veteran's file, the VHA expert noted that the Veteran had sustained a back sprain during service in September 1965 and was treated with muscle relaxants, that there was no indication that the Veteran required further treatment in service, that the back examination on separation from service was negative, that the Veteran claimed in a disability report in 1984 that he first injured his back in 1982, and that after service the Veteran worked as a bricklayer and in coal mines, which were associated with musculoskeletal injuries:  

In my opinion, with a reasonable degree of medical certainty, it not likely (probability less than 50 percent) that the post-service degenerative disc disease in 1982 and degenerative joint disease of the lumbosacral spine in 1987 are progressions of the low back strain and muscle spasms after picking up a rifle in service in 1965.  

The injury in 1965 did not prevent the Veteran from working for many years in physical demanding occupations, such as a coal miner.  In addition, the Veteran was able to return to duty in a short period of time after convalescing from the back injury in 1965.  Also, the Veteran had an injury in 1979 as being as bad as he remembered the injury in 1965, yet he required further workup after the injury in 1979, because of persistent symptoms, resulting in three surgeries.  The VHA expert stated that the Veteran did not seek medical care after injury in 1965, indicating that the injuries in 1965 and in 1979 were not the same medically and physiologically, even though the Veteran perceived the injuries as similar.  The VHA expert stated that the injuries in 1965 and 1979 were not related.


Analysis 

As a muscle strain in the area of the lumbar spine was noted in service, which is indicative of but not dispositive of a chronic disease, such as degenerative joint disease, which is a type of arthritis and as arthritis is a chronic disease listed in 38 C.F.R. § 3.309(a), the theories of service connection pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) apply.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (The continuity of symptomatology avenue to service connection under regulation creating presumption of service connection for chronic diseases manifesting during service and then again at any later date is available only for chronic diseases enumerated in the only regulation listing named chronic diseases.  38 C.F.R. §§ 3.303(b), 3.309(a)).  

For the showing of a chronic disease, such as degenerative joint disease, in service there is required a combination of manifestations sufficient to identify the disease and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b). 

The Veteran is competent to describe low back pain, which is in the realm of his personal experience.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness). 

The Veteran as a lay person is also competent to identify a simple medical condition.  Jandreau, at 1377.  





The presence of degenerative joint disease or degenerative disc disease is not a question that can be competently answered by the Veteran as a lay person based on mere personal observation, as the diagnosis of falls outside the realm of common knowledge of a lay person, that is, not capable of lay observation, without specialized education, training, or experience.  38 C.F.R. § 3.3159; Jandreau, at 1377.

Also degenerative joint disease or degenerative disc disease is not the type of condition under case law that has been found to be capable of lay observation.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfeet are capable of lay observation); see McCartt v. West, 12 Vet. App. 164, 167 (1999) (a skin condition is capable of lay observation; see Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus is capable of lay observation); see Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); see Jandreau, at 1377, n. 4 (a lay witness is capable of diagnosing a dislocated shoulder or a simple medical condition, for example a broken leg, but not, for example, a form of cancer).

Applying the guidance of current case law, degenerative joint disease or degenerative disc disease is analogous to an internal disease process, such as rheumatic fever , rather than either flatfeet, a skin condition, tinnitus, varicose veins, a dislocated shoulder, or a broken leg.  

For this reason, degenerative joint disease or degenerative disc disease is not the type of condition under case law that has been found to be capable of lay observation.  As the claimed disability is not capable of lay observation under Jandreau and by case law, the disability is not a simple medical condition.  

And no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to diagnose degenerative joint disease or degenerative disc disease.  



See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (the Board may find that lay evidence to diagnose a disability is not competent evidence). 

On the question of the diagnosis of degenerative joint disease or degenerative disc disease, which is not capable of lay observation under Jandreau or by case law, to the extent the Veteran's lay statements imply the presence of degenerative joint disease or degenerative disc disease in service, the Veteran's lay statements are not competent evidence, and the Veteran's lay statements are not admissible as evidence, that is, the Veteran's lay statements are not to be considered as competent evidence that degenerative joint disease as a chronic disease was present in service and the lay evidence cannot be considered as evidence favorable to claim based on chronicity.

The in-service complaints and findings related to the Veteran's back do not include any indication that degenerative joint disease or degenerative disc disease was present.  Thus, the inservice evidence lacks the combination of manifestations sufficient to identify degenerative joint disease or arthritis and insufficient observation to establish that arthritis as a chronic disease was present in service.

As the Veteran's lay statements are not competent evidence that degenerative joint disease or degenerative disc disease was present in service and as the service treatment records lack the documentation to identify degenerative joint disease or degenerative disc disease in service, chronicity of degenerative joint disease in service is not adequately supported by the evidence of record.  

Whereas here the fact of chronicity in service is not adequately supported, service connection can be established by continuity of symptomatology.  Continuity of symptomatology requires: (1) that the condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology noted in service; and (3) evidence of a nexus between the present disability and the post-service symptomatology.  



See Walker, at 1335-36, 40 (overruling in part Barr v. Nicholson, 21 Vet. App. 303, and Savage v. Gober, 10 Vet. App. 488, 497 (1997) to extent that 38 C.F.R. § 3.303(b) was applied to diseases not listed in 38 C.F.R. § 3.309(a), while addressing the elements of continuity of symptomatology).  

As previously explained lumbar strain was noted in service, which is indicative of but not dispositive of a chronic disease, such as degenerative joint disease.  As for post-service continuity of the same symptomatology noted in service, the Veteran is competent to describe low back pain, which is within the realm of his personal experience. 

To the extent the Veteran asserts that he has had lower back pain since service the assertion is competent evidence of postservice continuity of symptomatology.  See Layno, at 469-71 (lay testimony is competent as to symptoms, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses).  

As for evidence of a nexus between the claimed back disability and the post-service symptomatology, the Veteran asserts that his disability is related to low back pain since service, which is an expression of a causal relationship between the claimed disability and the continuity of low back pain that the Veteran avers.  As the statement is an inference based on facts, it is an opinion rather than a statement of fact.  

The Veteran's assertions are not credible in light of the history he reported in April 1987 when filing a claim for Social Security disability, asserting that he injured his back in the coal mines, and in May 1987 when he reported that he had injured his back in December 1979 lifting a steel beam in a coal mine.  Further, while the Veteran testified that he sought treatment for his back following service, at the August 2009 VA examination the Veteran reported that he did not receive treatment for his back following service until about 1979 or 1980.



Although service connection for the claimed disability is not established under either 38 C.F.R. § 3.303(a) or by chronicity or by continuity of symptomatology under 38 C.F.R. § 3.303(b) on the basis of lay evidence, service connection may still be established based on an initial diagnosis after service, when all of the evidence, including that pertinent to service, shows that a disability was incurred in service.  38 C.F.R. § 3.303(d).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

As for the Veteran reporting a contemporaneous medical diagnosis, the medical evidence shows that degenerative joint disease was not shown until 1987, well beyond the one year presumptive period following separation from service in 1967 and presumptive service connection for arthritis as a chronic disease under 38 C.F.R. §§ 3.307 and 3.309 is not established.  

The Board has considered the statements of Dr. G. and Dr. D. which attribute the Veteran's current back disability to inservice injuries.  However, neither physician provides any discussion of the documented significant back injury sustained by the Veteran in 1979 or explains how the inservice muscle strain could lead to disc and arthritis problems years later.  Although the opinions have some probative value the opinions are not persuasive. 

In contrast, the opinions of the VA examiner in August 2009 and the VHA expert in May 2014 addressed the postservice history of employment related injuries and surgery, and provide detailed rationale for the conclusions that the current back disability was not related to the inservice muscle strain.






As the opinions of the VA examiner and the VHA expert are based on the Veteran's history and are consistent with the objective evidence, the Board finds that the opinions are persuasive evidence and are of greater probative value than the opinions of the private physicians.  

On the basis of the evidence of record, the Board concludes that the preponderance of the evidence is against the claim of service connection.  As the preponderance of the evidence is against the claim, the benefit-of-the doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

Right Knee

The service treatment records show that in April 1966 the Veteran complained of an "extremely swollen" right knee after twisting it during physical training four days earlier.  After conservative treatment, the Veteran was returned to his unit three days later.  On separation examination in May 1967, the lower extremity examination was normal.

After service, private medicals show right knee effusion in August 1984.  In September 2003, history included a right knee injury in service and knee problems since then with increasing pain and discomfort over the last few months.  In November 2003, the Veteran underwent a total right knee total replacement.  The preoperative diagnosis was osteoarthritis of the right knee.  In November 2009, he had a total left knee replacement. 

A private physician, M.J.G., M.D., provided a statement dated in April 2005.  Dr. G. indicated that he had treated the Veteran since 2002 and that the Veteran told him that he had experienced right knee pain since injuring it in service.  

In a written statement dated in February 2009, Dr. G. stated that he had reviewed the Veteran's service treatment records; and had noted that he was treated for right knee problems in 1966.  


It was Dr. G.'s opinion that the Veteran's right knee problems, "more likely than not, originated or at minimum were accelerated due to the injuries he incurred while serving in our military."  Dr. G. reiterated this opinion in a statement dated in November 2011.

On VA examination in August 2009.  The VA examiner noted that the Veteran did not receive treatment for his right knee following service until 1984.  The Veteran indicated that he had worked as a bricklayer for several years after service and then as a laborer in the coal mines.  The VA examiner diagnosed severe degenerative joint disease, resulting in a right knee replacement in 2003.  The VA examiner expressed the opinion that the current right knee disability was less likely as not caused by or related to the right knee sprain during service.  The VA examiner explained that there was no injury during service of significance, that the Veteran had a minor sprain, which resolved and required no further treatment during service.   The VA examiner further noted that there was no evidence of any right knee problem following service until 1984.

In March 2010, a VA physician reviewed the Veteran's file.  The VA physician concurred with the earlier opinion of the VA examiner, noting that had the knee sprain in service been severe enough to result in the severe degenerative joint disease that subsequently developed, it was more likely than not that the Veteran would have had evidence of recurring pain and disability over the years [18 year] between 1966 and 1984. 

In April 2010, J.R.D., a private physician, stated that after seeing the Veteran and reviewing his past medical and surgical history and his entire military medical record, expressed the opinion that the Veteran's chronic leg and knee pain, resulting in a knee replacement, originated in and was the direct consequence of injuries sustained and on record during service.





In a written statement in November 2011, the Veteran's brother stated that he recalled the Veteran complaining of right knee pain on the day that their sister died (August 1, 1967) and that the Veteran was unable to attend her funeral due to pain in his back and right knee.

The Veteran testified before the undersigned that he saw his private physician for right knee pain shortly after service at around the time of his sister's death.

A pastor who first met and worked with the Veteran in 1973 submitted a written statement in November 2011 recalling that the Veteran favored his right knee in 1973 and that the Veteran told him he had injured his knee in service.

On VA examination in February 2012, the VA examiner stated that the Veteran's current right knee condition was due to injury in the coal mine and not to the episode of knee treatment in service.  

In May 2014, the Board obtained an opinion from a VHA chief of orthopedic surgery.  After a review of the Veteran's file, the VHA expert noted that the Veteran sustained a twisting injury to the right knee in April 1966, that after waiting four days following the injury he was treated conservatively, that there was no indication that the Veteran required further treatment for his knee in service, that the lower extremity examination on separation was negative, and that the Veteran's postservice work as a bricklayer and in coal mines were associated with musculoskeletal injuries.  The VHA expert stated:  

In my opinion, with a reasonable degree of medical certainty, it not likely (probability less than 50 percent) that the post service arthritis of the right knee, resulting in a total knee replacement in 2009 in the uninjured knee in service, or the current right knee disability, were connected or related in any way to the twisting-type injury in service in 1966 as the Veteran had two knee replacements- one of the right knee in 2003 and one of the left knee in 2009, and the right knee was injured in service in 1966.



Also the VHA expert stated that the Veteran was able to return to full duty once he had convalesced from the knee injury in 1966 and the Veteran sought no further care for his knee injury while in the service and he was able to work a physically demanding job for years after discharge from service; also the Veteran did not seek medical treatment for any musculoskeletal condition until the first documented 1977, when the Veteran was evaluated for a work related back injury.  The VHA expert reiterated that it was not likely that the knee injury in 1966 was connected or related to the degenerative arthritis or knee disability that resulted in the knee replacements.

Analysis 

As right knee sprain was noted in service, which is indicative of but not dispositive of a chronic disease, such as degenerative joint disease, which is a type of arthritis and as arthritis is a chronic disease listed in 38 C.F.R. § 3.309(a), the theories of service connection pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) apply.  See Walker, at 1338-40.  

For the showing of a chronic disease, such as degenerative joint disease, in service there is required a combination of manifestations sufficient to identify the disease and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b). 

The Veteran is competent to describe right knee pain, which is in the realm of his personal experience.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person).





See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness). 

The Veteran as a lay person is also competent to identify a simple medical condition.  Jandreau, at 1377.  

The presence of degenerative joint disease is not a question that can be competently answered by the Veteran as a lay person based on mere personal observation, as the diagnosis of falls outside the realm of common knowledge of a lay person, that is, not capable of lay observation, without specialized education, training, or experience.  38 C.F.R. § 3.3159; Jandreau, at 1377.

Also degenerative joint disease is not the type of condition under case law that has been found to be capable of lay observation.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfeet are capable of lay observation); see McCartt v. West, 12 Vet. App. 164, 167 (1999) (a skin condition is capable of lay observation; see Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus is capable of lay observation); see Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); see Jandreau, at 1377, n. 4 (a lay witness is capable of diagnosing a dislocated shoulder or a simple medical condition, for example a broken leg, but not, for example, a form of cancer).

Applying the guidance of current case law, degenerative joint disease is analogous to an internal disease process, such as rheumatic fever , rather than either flatfeet, a skin condition, tinnitus, varicose veins, a dislocated shoulder, or a broken leg.  





For this reason, degenerative joint disease is not the type of condition under case law that has been found to be capable of lay observation.  As the claimed disability is not capable of lay observation under Jandreau and by case law, the disability is not a simple medical condition.  

And no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to diagnose degenerative joint disease.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (the Board may find that lay evidence to diagnose a disability is not competent evidence). 

On the question of the diagnosis of degenerative joint disease, which is not capable of lay observation under Jandreau or by case law, to the extent the Veteran's lay statements imply the presence of degenerative joint disease in service, the Veteran's lay statements are not competent evidence, and the Veteran's lay statements are not admissible as evidence, that is, the Veteran's lay statements are not to be considered as competent evidence that degenerative joint disease as a chronic disease was present in service and the lay evidence cannot be considered as evidence favorable to claim based on chronicity.

The in-service complaints and findings related to the Veteran's right knee do not include any indication that degenerative joint disease was present.  Thus, the inservice evidence lacks the combination of manifestations sufficient to identify degenerative joint disease or arthritis and insufficient observation to establish that arthritis as a chronic disease was present in service.

As the Veteran's lay statements are not competent evidence that degenerative joint disease was present in service and as the service treatment records lack the documentation to identify degenerative joint disease in service, chronicity of degenerative joint disease in service is not adequately supported by the evidence of record.  



Whereas here the fact of chronicity in service is not adequately supported, service connection can be established by continuity of symptomatology.  Continuity of symptomatology requires: (1) that the condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology noted in service; and (3) evidence of a nexus between the present disability and the post-service symptomatology.  Walker, at 1335-36, 40 (overruling in part Barr v. Nicholson, 21 Vet. App. 303, and Savage v. Gober, 10 Vet. App. 488, 497 (1997) to extent that 38 C.F.R. § 3.303(b) was applied to diseases not listed in 38 C.F.R. § 3.309(a), while addressing the elements of continuity of symptomatology).  

As previously explained right knee sprain was noted in service, which is indicative of but not dispositive of a chronic disease, such as degenerative joint disease.  As for post-service continuity of the same symptomatology noted in service, the Veteran is competent to describe right knee pain, which is within the realm of his personal experience. 

To the extent the Veteran asserts that he has had right knee pain since service the assertion is competent evidence of postservice continuity of symptomatology.  See Layno, at 469-71 (lay testimony is competent as to symptoms, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses).  

As for evidence of a nexus between the claimed right knee disability and the post-service symptomatology, the Veteran asserts that his disability is related to right knee pain since service, which is an expression of a causal relationship between the claimed disability and the continuity of right knee pain that the Veteran avers.  As the statement is an inference based on facts, it is an opinion rather than a statement of fact.  

The Veteran's assertions are not credible in light of the lack of documented medical treatment for right knee complaints from 1966 to 1984.



Although service connection for the claimed disability is not established under either 38 C.F.R. § 3.303(a) or by chronicity or by continuity of symptomatology under 38 C.F.R. § 3.303(b) on the basis of lay evidence, service connection may still be established based on an initial diagnosis after service, when all of the evidence, including that pertinent to service, shows that a disability was incurred in service.  38 C.F.R. § 3.303(d).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

As for the Veteran reporting a contemporaneous medical diagnosis, the medical evidence shows that degenerative joint disease was not shown until 2003, well beyond the one year presumptive period following separation from service in 1967 and presumptive service connection for arthritis as a chronic disease under 38 C.F.R. §§ 3.307 and 3.309 is not established.  

The Board has considered the statements of Dr. G. and Dr. D. which attribute the Veteran's current right knee disability to inservice injuries.  However, neither physician provides any discussion of the years of postservice employment in physically demanding jobs, or explains how a single sprain of the right knee in 1966 could be associated with severe degenerative joint disease of both knees decades later.  Although the opinions have some probative value, the opinions are not persuasive. 

In contrast, the opinions of the VA examiner in August 2009 and the VHA physician in May 2014 include thorough discussion of the postservice history of physically demanding employment and surgery, and provide detailed rationale for the conclusions that the current right knee disability was not related to the inservice sprain.  




The discussions of the nature of the inservice injury and treatment, as well as the lack of documented treatment for right knee problems from 1966 to 1984, all while employed in arduous jobs, is persuasive on the question of whether the Veteran had a chronic right knee disability during that period stemming from the inservice injury.

As the opinions of the VA examiner and the VHA expert are based on the Veteran's history and are consistent with the objective evidence, the Board finds that the opinions are persuasive evidence and are of greater probative value than the opinions of the private physicians.  

On the basis of the evidence of record, the Board concludes that the preponderance of the evidence is against the claim of service connection.  As the preponderance of the evidence is against the claim, the benefit-of-the doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

Right Shoulder Disability 

The Veteran's claim for service connection for a right shoulder disability is solely based on the premise that his shoulder injury was caused by a fall in December 2002 that resulted in a torn right rotator cuff.  He has provided a medical statement dated in November 2011 that attributes the fall to his weak right knee.

Service connection may be granted, on a secondary basis, for a disability which is proximately due to, or the result of an, established service-connected disorder.  38 C.F.R. § 3.310 (2013).  To the extent that the Veteran contends that his right shoulder disability is secondary to the right knee disability, the Board above determined that service connection is not warranted for a right knee disability.  Service connection is not currently in effect for any disabilities other than hearing loss and tinnitus.  


In summary, there is no predicate service-connected disability upon which a grant of secondary service connection may be based.  Therefore, the secondary service connection claim for a right shoulder disability fails as a matter of law.  38 C.F.R. § 3.310(a); Sabonis v. Brown, 6 Vet. App. 426 (1994).  There is no contention that the right shoulder disability is directly related to the Veteran's period of active service.

The Board has considered the Veteran's written and oral testimony.  As the claim has been denied as a matter of law, his testimony is insufficient to warrant a grant of the claim.

ORDER

New and material evidence has not been presented to reopen the claim of service connection for a left knee disability, and the appeal is denied.  New and material evidence has not been presented to reopen the claim of service connection for diabetes mellitus.

New and material evidence has been presented to reopen the claim for service connection for a back disability and to this extent only the appeal is granted.  The reopened claim of service connection for a back disability is denied on the merits and the appeal is denied. 

New and material evidence has been presented to reopen the claim for service connection for a right knee disability and to this extent only the appeal is granted.  The reopened claim of service connection for a right knee disability is denied on the merits and the appeal is denied. 

Service connection for a right shoulder disability is denied.


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


